—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Schneier, J.), dated January 14, 2003, which granted the plaintiffs motion pursuant to CPLR 4404 to set aside, as against the weight of the evidence, a jury verdict finding the plaintiff 75% at fault in the happening of the accident and the defendants 25% at fault, and granted a new trial.
Ordered that the order is affirmed, with costs.
Contrary to the defendants’ contention, the trial court properly granted the plaintiffs motion pursuant to CPLR 4404 to set aside the verdict as against the weight of the evidence and granted a new trial since the record demonstrates that the jury could not have reached the verdict by any fair interpretation of the evidence (see Nicastro v Park, 113 AD2d 129 [1985]).
The parties’ remaining contentions either are unpreserved for appellate review or without merit. Florio, J.P., S. Miller, McGinity and Adams, JJ., concur.